Order filed October 8, 2020




                                       In The

        Eleventh Court of Appeals
                                   ___________

                  Nos. 11-20-00021-CR & 11-20-00024-CR
                               ___________

                   JESSE ALAN LEBARRON, Appellant
                                          V.
                     THE STATE OF TEXAS, Appellee


                    On Appeal from the 441st District Court
                            Midland County, Texas
                  Trial Court Cause Nos. CR49073 & CR49754


                                     ORDER
      After appellate counsel was appointed to represent Jesse Alan LeBarron in
these appeals, LeBarron demanded the right to represent himself. Thereafter, the
trial court held a hearing and appointed counsel, Wayne Frost, as “standby” counsel
only. The trial court subsequently permitted Frost to withdraw and appointed Mark
Dettman as “standby” counsel only. LeBarrron is aware of Frost’s withdrawal, but
he is apparently unaware of Dettman’s appointment. LeBarron now asserts in these
appeals that he has sustained a head injury that makes it difficult to concentrate, that
he is uncertain about how to file documents and what documents need to be filed,
and that he may need an attorney to draft the briefs in these appeals. We abate the
appeals.
      An eligible indigent defendant is entitled to have the trial court appoint an
attorney to represent the defendant in an appeal to this court. TEX. CODE CRIM.
PROC. ANN. art. 1.051(d)(1) (West Supp. 2020). Accordingly, we remand these
causes to the trial court so that it may determine the following:
      1. Whether LeBarron desires to prosecute his appeals;
      2. Whether LeBarron is indigent;
      3. If not indigent, whether LeBarron has retained counsel for these appeals;
         and
      4. If indigent, whether LeBarron desires to have counsel appointed to
         represent him in these appeals or whether, after being warned of the dangers
         and disadvantages of self-representation, LeBarron competently and
         intelligently chooses to exercise the right to represent himself.

If it is determined that LeBarron is indigent and desires to have counsel appointed,
the trial court is directed to either address Dettman’s status as only standby counsel
or otherwise appoint counsel for these appeals. If it is determined that LeBarron is
indigent and is exercising his right to represent himself in these appeals, the trial
court must develop evidence as to whether LeBarron’s decision to proceed without
counsel is knowingly and intelligently made. See Faretta v. California, 422 U.S.
806 (1975); Ex parte Davis, 818 S.W.2d 64 (Tex. Crim. App. 1991); Hubbard v.
State, 739 S.W.2d 341, 345 (Tex. Crim. App. 1987); Webb v. State, 533 S.W.2d 780,
783–86 (Tex. Crim. App. 1976).
     We note that LeBarron need not appear in person at the hearing and that the
trial court may permit him to appear via telephone. The trial court is directed to
enter findings of fact and conclusions of law, if necessary, and to make any
appropriate recommendations to this court.

                                          2
        The clerk of the trial court is directed to prepare and forward to this court a
clerk’s record containing any findings, recommendations, or orders of the trial court.
If a hearing is held, the court reporter is directed to prepare and forward to this court
the reporter’s record from the hearing. The records are due to be filed in this court
on or before November 9, 2020.
        These appeals are abated.


                                                                   PER CURIAM


October 8, 2020
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Bailey, C.J.,
Stretcher, J., and Wright, S.C.J.1

Willson, J., not participating.




        1
          Jim R. Wright, Senior Chief Justice (Retired), Court of Appeals, 11th District of Texas at Eastland,
sitting by assignment.

                                                      3